United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Edmonton, Alberta, Canada, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1946
Issued: December 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) June 28, 2011 merit decision denying his occupational disease claim. The
appeal was docketed as No. 11-1946. After considering the evidence of record, the Board finds
this case is not in posture for a decision.
The present appeal involves appellant’s April 1, 2011 occupational disease claim (No.
xxxxxx385 in which he alleged that he sustained a shoulder injury as a result of repetitive
fingerprinting activities. In a decision dated June 28, 2011, OWCP denied his claim on the
grounds that he had not established that his claimed shoulder condition was causally related to
established employment activities.
The record indicates that appellant filed an April 16, 2011 occupational disease claim
(No. xxxxxx549), in which he also alleged that he sustained a shoulder injury as a result of
repetitive fingerprinting activities.1 In a decision dated May 23, 2011, OWCP denied his claim
in File No. xxxxxx549 on the grounds that he had not established that he had experienced the

1

Appellant also alleged that he developed migraine headaches, sinus pain, dizziness and nausea due to
employment-related exposure to toxic fumes in the workplace.

employment-related events as alleged. The record in the instant case, however, does not contain
any evidence relating to the development of appellant’s claim in File No. xxxxxx549.
In its June 28, 2011 decision, OWCP denied appellant’s claim in the instant case, without
addressing factual and medical evidence submitted in conjunction with File No. xxxxxx549. As
the allegations contained in File No. xxxxxxx549 relating to appellant’s claimed shoulder injury
are substantially the same as those contained in the instant case (File No. xxxxxx385), the
medical evidence contained in File No. xxxxxx549 will necessarily bear directly on appellant’s
claim for compensation in File No. xxxxxx385. Because it is essential for the Board to review
the medical evidence contained in File No. xxxxxx549 in order to render a full and fair
adjudication of the present appeal, this case will be remanded for OWCP to consolidate case file
numbers xxxxxx549 and xxxxxx385. Reconstruction of the record will be followed by a de novo
decision on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 28, 2011 decision be set aside and the case remanded for further development consistent
with this order.2
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

The Board notes that appellant requested oral argument before the Board. Pursuant to 20 C.F.R. § 501.5(a), oral
argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In light of the Board’s ruling, oral
argument is not appropriate in this case. Therefore, appellant’s request for oral argument is denied.

2

